WATSON, District Judge.
This case is before the Court on Plaintiff’s motion for the production of certain ■ records of the War Department of the United States.
The Plaintiff’s motion requests an order of this Court directing the Secretary of War and/or the War Department of the United States to furnish certified copies of the World War Draft records relating to the Defendant. The motion was served upon the Defendant who filed an answer alleging that the evidence sought is privileged and that the Court is without power to make the order sought.
The Plaintiff relies upon Rule 34 of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, as authority for the making of the order desired. This rule provides that the Court may “(1) order any party to produce. * * ” It is clear that the order requested is not within the provisions of the rule relied upon, inasmuch as neither the United States nor its departments are parties to this action. Furthermore, the Selective Service Regulations, in section 11, place the portions of the records in which the Plaintiff is interested beyond the process of the Courts. Stein v. Stein, 132 Misc. 886, 230 N.Y.S. 757; Harris v. Walsh, 51 App. D.C. 167, 277 F. 569. For the reasons indicated, the Plaintiff’s motion must be refused.
Now, October 31, 1939, Plaintiff’s motion for the production of certain records of the War Department is denied.